Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-23 are pending and rejected. Claims 24 and 25 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 in the reply filed on 11/22/2021 is acknowledged. Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 586, 324, 340, and 592 in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “high aspect ratio” in claim 1 is a relative term which renders the claim indefinite. The term “high aspect ratio” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph 0026 indicates that features including an aspect ratio of, e.g., 60 to 70, may be formed, however, that is an example of a high aspect ratio and not a definition of what is considered to be a high aspect ratio. For the purposes of examination, any trench, hole, or feature having a bottom and sidewalls on a substrate is considered to a high aspect ratio feature. Since none of the dependent claims remedy the clarity of claim 1, they are also rendered indefinite. Appropriate action is required without adding new matter.
Regarding claim 9, they claim indicates that the film density is manipulated using RF power, exposure time to plasma, and bias RF power, however, claim 1 does not require any plasma exposure such that it is unclear to what plasma claim 9 refers. Claim 6 requires that one or both films are formed by PECVD and claim 8 indicates that there is a plasma treatment step. Therefore, it is unclear whether the RF power, exposure time to plasma, and bias RF power on the susceptor is intended to be for a plasma during deposition or a plasma treatment or both. The claim is being interpreted as though controlling one or more of RF power, exposure time to plasma, and bias RF power on a susceptor stage/susceptor during deposition or a plasma treatment will meet the claimed requirements. Appropriate action is required without adding new matter.
Regarding claim 10, they claim requires an RF frequency range and a RF bias frequency range, however, claim 1 does not require any plasma exposure or RF power such that it is unclear to what RF frequencies claim 10 refers. Claim 6 requires that one or both films are formed by PECVD and claim 8 indicates that there is a plasma treatment step. Therefore, it is unclear whether the RF frequencies are intended to be for a plasma during deposition or a plasma treatment or both. The claim is being interpreted as though having an RF frequency meeting the claimed requirements during deposition or a plasma treatment will meet the claimed requirements. Appropriate action is required without adding new matter.
Regarding claim 11, the claim recites the limitation "the reaction space" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 refers to a reaction chamber such that the reaction space of claim 11 is being interpreted to be the reaction chamber. Appropriate action is required without adding new matter.
Regarding claim 15, the term “weak plasma” in claim 15 is a relative term which renders the claim indefinite. The term “weak plasma” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 16 indicates that a weak plasma comprises treatment with RF power of from about 50 to 300 W, such that a weak plasma is being interpreted as a plasma generated with RF power within that range.
The term “high flowability” in claim 15 is a relative term which renders the claim indefinite. The term “high flowability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, forming a first carbon layer with no plasma treatment or a weak plasma treatment (RF power from 50-300 W as discussed above) will meet the claimed requirements.
The term “low etching selectivity” in claim 15 is a relative term which renders the claim indefinite. The term “low etching selectivity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is unclear what material the etching selectivity is being compared to. For the purposes of examination, forming a first carbon layer with no plasma treatment or a weak plasma treatment (RF power from 50-300 W as discussed above) will meet the claimed requirements.
Additionally, the claim refers to no plasma treatment or weak plasma treatment, however, it is unclear whether the plasma treatment refers to treatment during deposition of the film or a post-deposition plasma treatment. For the purposes of examination, using a plasma with RF power from 50-300 W during deposition or during a post-deposition treatment is considered to meet the requirements of the claim.
Since none of the dependent claims remedy all the issues of claim 15, they are also rendered indefinite. Appropriate action is required without adding new matter.
Regarding claim 18, the term “strong plasma” in claim 18 is a relative term which renders the claim indefinite. The term “strong plasma” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 19 indicates that a strong plasma comprises treatment with RF power of from about 100-800 W, such that a strong plasma is being interpreted as a plasma generated with RF power within that range.
Claim 19 is considered to remedy the clarity of claim 18, however, claim 20 is not and is therefore also rejected as being indefinite. Appropriate action is required without adding new matter.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the claim is being interpreted as though any oxygen-containing gases or hydrogen-containing gases will meet the claimed requirements. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 2014/0210087 A1 in view of Tang, US 2016/0314964 A1.
	Regarding claim 1, Kang teaches a method of fabricating a structure including high aspect ratio features (a method for fabricating interconnection structures, abstract, where the structure includes a contact hole having an aspect ratio of about 1:5 to 1:20, 0099, where the aspect ratio of the contact holes is described as high, 0101, such that the structure is considered to include high aspect ratio features as discussed in the 112(b) rejection above), the method comprising: 
a. providing a substrate having one or more layers comprising a surface and a recess formed within the one or more layers (where the substrate has an underlying layer, a metal layer, a barrier metal layer, an etch stop layer, and a lower interlayer dielectric layer, 0062-0064, 0069, 0097, and Fig. 10, such that the substrate has one or more layers comprising a surface and the substrate has contact holes, 0098 and Fig. 10, providing recesses in the one or more layers); 
b. forming a first carbon layer on the surface, thereby at least partially filling the recess (where a sacrificial layer is formed in the contact holes so as to completely fill the holes and the sacrificial layer may be a carbon layer, 0101-0102 and Fig. 11, such that a first carbon layer is formed on the surface and fills the recess); 
c. partially removing the first carbon layer, wherein a remaining portion of the carbon layer is substantially co-planar with an opening of the recess (where after coating of the sacrificial layer, a planarization process may be performed on the sacrificial layer to expose a top surface of the lower interlayered dielectric layer, 0101 and Fig. 11, such that the first carbon layer will be partially removed from the surface of the substrate so that it is co-planar with an opening of the recess); 
f. depositing at least one additional layer overlying the remaining portion of the carbon layer (forming an upper interlayered dielectric layer, which can be single layered or multilayered and a second mask, 0103-0104 and Fig 12); and 
g. etching the at least one additional layer to form an opening to the remaining portion of the second carbon layer (etching the upper interlayered dielectric layer using the second mask pattern to form trenches and expose a top surface of the sacrificial layers, 0105-0106 and Fig. 13).
Kang does not teach depositing the carbon layer in a chamber in a two-step process.
Tang teaches methods of filling gaps using high density plasma chemical vapor deposition to provide bottom-up fill (abstract). They teach that carbon-containing films such as amorphous carbon are deposited by HDP CVD into gaps on substrates to fill the gaps (abstract). They teach that the gap is filled using two or more deposition operations and one or more intervening etch operations (0004). They teach providing a substrate including a gap to an HDP CVD chamber and introducing H-rich process gas to the HDP CVD chamber to deposit the carbon-based film from the process gas to partially fill the gap (0035-0037 and Fig. 5). After partially filling the gap, the process gas is turned off and the carbon film is etched (0038 and Fig. 5). After etching, a second carbon-based film is deposited in the gap on the etched carbon-based film that partially fills the gap (0040 and Fig. 5). They teach optionally repeating the process one or more times to fill the gap (0040 and Fig. 5). They teach that the process can be used for filling challenging structures (0035). They teach that the method is particularly applicable to filling gaps having one or more of high aspect ratios and narrow widths, where example aspect ratios may range from 3:1 to 30:1, or 3:1 to 10:1 (0068). They teach that the deposition process results in a void-free fill (0032).
From the teachings of Tang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang to have deposited the amorphous carbon sacrificial material using the process of Tang where the substrate is provided in a reaction chamber, a first carbon layer is deposited so as to partially fill the contact holes (recesses), the first carbon layer is etched so as to be partially removed, a second carbon layer is deposited overlying a remaining portion of the first carbon layer, and the second carbon layer is partially removed so that the second carbon layer is substantially co-planar with the opening of the recess because Tang teaches that such a process successfully fills gaps having high aspect ratios in the range of 3:1 to 30:1 and Kang indicates it is desirable to fill the contact holes with amorphous carbon where the holes have an aspect ratio ranging from 1:5 to 1:20 such that it will provide the desirable and expected result of filling the contact holes with amorphous carbon as desired by Kang without the formation of voids.
	Regarding claim 5, Kang in view of Tang suggest the process of instant claim 1. Tang further teaches that the etching process tailors the profile of the film partially filing the gap (0037), indicating that the step of partially removing the first carbon layer will comprise removing at least some of the first carbon layer from the recess. 
	Regarding claim 6, Kang in view of Tang suggest the process of instant claim 1. Tang further teaches depositing the carbon films by high density plasma CVD (abstract and Fig. 5), such that both carbon films will be formed by PECVD. 
Regarding claim 7, Kang in view of Tang suggest the process of instant claim 1. Tang further teaches that the process gas includes one or more carbon reactants to supply carbon to the carbon-based gap fill material (0024). They teach that the hydrogen-rich process gas may be characterized by an H:C ratio of at least 3:1, where examples include ethane and methane (0025). They teach that carbon precursors that have lower H:C ratios may be used with the addition of H2 or hydrogen from another source, such that acetylene and H2 can be used (0025). They teach depositing the first and second carbon films using the hydrogen-rich process gas (0036 and 0040). Therefore, the step of forming the first and second carbon layer will comprise providing a precursor or reactant having the formula C2H6, where x is equal to 2, y is a natural number, and z is zero, such that the chemical formula will be within the claimed range. 
Regarding claim 14, Kang in view of Tang suggest the process of instant claim 1. Kang further teaches that the interlayered dielectric layer may be provided to have a single-layered structure or a multi-layered structure, where it may include low-k dielectric materials such as a high-density plasma oxide, plasma enhanced TEOS, undoped silicate glass, PSG, BSG, BPSG, spin on glass, etc. (0065). They teach that the interlayered dielectric layer may include or be formed of silicon nitride, silicon oxynitride, and/or low-k materials (0065). They teach forming the upper interlayered dielectric layer on the sacrificial layer and the lower interlayered dielectric layer (0103), where since it is also an interlayered dielectric, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also formed the layer of materials such as silicon nitride because such materials are indicated as being suitable for interlayered dielectric layers, indicating that it will be a desirable material for forming the upper interlayered dielectric films. Therefore, in the process of Kang in view of Tang the at least one additional layer comprises one or more silicon nitride layers. 
Regarding claims 21-22, Kang in view of Tang suggest the process of instant claim 1. As discussed above for claim 1, Kang in view of Tang suggest partially removing the second carbon layer so that it is substantially coplanar with a surface defining a recess opening (Kang Fig. 11), where the deposition-etch-deposition process is used to fill the contact holes, such that the step of partially removing the second carbon layer will result in at least a portion of the second carbon layer remaining within the recess so as to fill with contact holes (along with the first carbon layer) and to provide the planar substrate surface.
Regarding claim 23, Kang in view of Tang suggest the process of instant claim 1. Tang further teaches that the etching process includes a hydrogen radical etch (0007). They teach using hydrogen radicals to perform etching (0039), where etching is described as being done in a plasma etch chamber for a reactive plasma etch (0050). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen plasma etching process to partially remove the first and second carbon layers because Tang indicates that such a process is used to etch the carbon films such that it will be expected to successfully remove portions of the carbon films for filling the contact holes. Therefore, the steps of partially removing the first and second carbon layers will comprise plasma etching with hydrogen-containing gases.

Claims 1, 5-9, 11-16, 18, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 2014/0210087 A1 in view of Jiang, US 2019/0393030 A1 and Tang, US 2016/0314964 A1.
	Regarding claim 1, Kang teaches a method of fabricating a structure including high aspect ratio features (a method for fabricating interconnection structures, abstract, where the structure includes a contact hole having an aspect ratio of about 1:5 to 1:20, 0099, where the aspect ratio of the contact holes is described as high, 0101, such that the structure is considered to include high aspect ratio features as discussed in the 112(b) rejection above), the method comprising: 
a. providing a substrate having one or more layers comprising a surface and a recess formed within the one or more layers (where the substrate has an underlying layer, a metal layer, a barrier metal layer, an etch stop layer, and a lower interlayer dielectric layer, 0062-0064, 0069, 0097, and Fig. 10, such that the substrate has one or more layers comprising a surface and the substrate has contact holes, 0098 and Fig. 10, providing recesses in the one or more layers); 
b. forming a first carbon layer on the surface, thereby at least partially filling the recess (where a sacrificial layer is formed in the contact holes so as to completely fill the holes and the sacrificial layer may be a carbon layer, 0101-0102 and Fig. 11, such that a first carbon layer is formed on the surface and fills the recess); 
c. partially removing the first carbon layer, wherein a remaining portion of the carbon layer is substantially co-planar with an opening of the recess (where after coating of the sacrificial layer, a planarization process may be performed on the sacrificial layer to expose a top surface of the lower interlayered dielectric layer, 0101 and Fig. 11, such that the first carbon layer will be partially removed from the surface of the substrate so that it is co-planar with an opening of the recess); 
f. depositing at least one additional layer overlying the remaining portion of the carbon layer (forming an upper interlayered dielectric layer, which can be single layered or multilayered and a second mask, 0103-0104 and Fig 12); and 
g. etching the at least one additional layer to form an opening to the remaining portion of the second carbon layer (etching the upper interlayered dielectric layer using the second mask pattern to form trenches and expose a top surface of the sacrificial layers, 0105-0106 and Fig. 13).
Kang does not teach depositing the carbon layer in a chamber.
Jiang teaches method for forming flowable carbon layers on a semiconductor substrate where a local excitation such as a plasma in PECVD may be applied to a carbon-containing precursor to form a flowable carbon film on the substrate (abstract and 0038). They teach that an optional post deposition plasma exposure may cure or solidify the flowable film after deposition (abstract). They teach providing a substrate to a substrate processing region of a processing chamber and forming a reactive plasma comprising a carbon-containing precursor (0007-0008). They teach that the substrate has a feature with an opening width at the substrate surface defined by a first sidewall and a second sidewall where the aspect ratio of the opening is greater than or equal to about 10:1 (0008 and 0029). They teach that the substrate is exposed to the plasma containing the carbon-containing precursor to deposit a flowable carbon film in the at least one feature (0008). They teach that the flowable carbon film is deposited so that it has substantially no seam (0008). They teach that because the carbon layer is initially flowable, it is less likely to prematurely “clog” or cover the top of the gap before it is completely filled to leave a void or seam in the middle of the gap (0029).
From the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang to have used the PECVD process to deposit a flowable carbon film in the contact holes by supplying the substrate with the contact holes to a process chamber for deposition because Jiang teaches that such a process can be used to fill features having aspect ratios of 10:1 or greater where the film is less likely to “clog” the gap before it is completely filled such that it will be expected to be capable of filling the contact holes of Kang while decreasing the likelihood of forming voids or seams.
Kang in view of Jiang do not teach depositing two carbon films.
Tang teaches methods of filling gaps using high density plasma chemical vapor deposition to provide bottom-up fill (abstract). They teach that carbon-containing films such as amorphous carbon are deposited by HDP CVD into gaps on substrates to fill the gaps (abstract). They teach that the gap is filled using two or more deposition operations and one or more intervening etch operations (0004). They teach providing a substrate including a gap to an HDP CVD chamber and introducing H-rich process gas to the HDP CVD chamber to deposit the carbon-based film from the process gas to partially fill the gap (0035-0037 and Fig. 5). After partially filling the gap, the process gas is turned off and the carbon film is etched (0038 and Fig. 5). After etching, a second carbon-based film is deposited in the gap on the etched carbon-based film that partially fills the gap (0040 and Fig. 5). They teach optionally repeating the process one or more times to fill the gap (0040 and Fig. 5). They teach that the process can be used for filling challenging structures (0035). They teach that the method is particularly applicable to filling gaps having one or more of high aspect ratios and narrow widths, where example aspect ratios may range from 3:1 to 30:1, or 3:1 to 10:1 (0068). They teach that the deposition process results in a void-free fill (0032). Tang teaches that gap fill of carbon-based film using PECVD cannot be used for high quality, void free, single stage gap fill (0034), indicating that voids are formed in a PECVD process.
From the teachings of Tang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang in view of Jiang to have deposited a first flowable carbon layer to partially fill the contact holes, etched a portion of the first carbon layer, and then deposited the second carbon layer on the first layer in the contact holes followed by partially removing the second carbon layer so that the second carbon layer is substantially co-planar with the opening of the recess because Tang teaches that such a process is used to fill challenging structures, where it can be used with aspect ratios overlapping the range of Kang, and because Tang indicates that PECVD cannot provide high quality gap filling in a single stage such that it will be expected to improve the process of Kang in view of Jiang by using a multiple stage filling process to ensure that the flowable carbon film fills the contact holes without a seam of void because Jiang indicates that depositing flowable films reduces the likelihood of clogging the gap and Tang indicates that the deposition-etch-deposition cycles are suitable for challenging structures such that it will be expected to provide the desired and predictable result of ensuring the holes are successfully filled. 
Regarding claim 5, Kang in view of Jiang and Tang suggest the process of instant claim 1. Tang further teaches that the etching process tailors the profile of the film partially filing the gap (0037), indicating that the step of partially removing the first carbon layer will comprise removing at least some of the first carbon layer from the recess. 
	Regarding claim 6, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang further teaches depositing the carbon films by PECVD (0038). 
Regarding claim 7, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang further teaches that examples of the carbon-containing precursors include ethane, acetylene, propane, propene, propyne, butane, etc. (0024), such that the carbon precursor will include those having a formula meeting the requirements of claim 7, where x is within the claimed range, y is a natural number, and z is zero and therefore within the claimed range. 
Tang also teaches that the process gas includes one or more carbon reactants to supply carbon to the carbon-based gap fill material (0024). They teach that the hydrogen-rich process gas may be characterized by an H:C ratio of at least 3:1, where examples include ethane and methane (0025). They teach that carbon precursors that have lower H:C ratios may be used with the addition of H2 or hydrogen from another source, such that acetylene and H2 can be used (0025). They teach depositing the first and second carbon films using the hydrogen-rich process gas (0036 and 0040). Therefore, the step of forming the first and second carbon layer will comprise providing a precursor or reactant having the formula C2H6, where x is equal to 2, y is a natural number, and z is zero, such that the chemical formula will be within the claimed range. 
According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
	Regarding claim 8, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang further teaches that the carbon layer can be optionally cured or solidified after deposition where the curing is done by the exposure to a second plasma (0057-0058). Since Jiang indicates that the carbon layer can be cure by exposure to plasma, i.e. plasma treatment, and Tang suggests depositing the carbon layer twice, the first and/or carbon film will be optionally plasma treated.
	Regarding claim 9, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang further teaches depositing the films using PECVD by reducing the local plasma intensity to below about 100 Watts (0038). They teach that the plasma may be effected by applying RF energy by capacitively-coupled power between the showerhead and the pedestal/substrate (0038). They also teach that the plasma during the cure process may be in a range of about 100 W to about 500 W (0061). Therefore, the RF power will be controlled to be in a desired range during deposition and during plasma curing such it is also expected to result in manipulating a film density of the carbon layers as required by claim 9, i.e. since the plasma power is controlled it will also result in controlling the film density, where the RF power is understood to be for either the deposition or plasma treatment as discussed in the 112(b) rejection above. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 11, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang further teaches that the temperature in the reaction region of the substrate processing region is less than 100°C, where during formation of the carbon layer, the substrate temperature may be below or about 100°C or below or about 50°C (0035). Therefore, the temperature within the reaction space during one or more steps of forming the carbon layers will be less than 100°C and within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claims 12 and 13, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang further teaches forming the carbon layer using RF power with a power ranging from about 50 to about 200 Watts (0047-0048), such that the first and second carbon films will be deposited using an RF power range within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 14, Kang in view of Jiang and Tang suggest the process of instant claim 1. Kang further teaches that the interlayered dielectric layer may be provided to have a single-layered structure or a multi-layered structure, where it may include low-k dielectric materials such as a high-density plasma oxide, plasma enhanced TEOS, undoped silicate glass, PSG, BSG, BPSG, spin on glass, etc. (0065). They teach that the interlayered dielectric layer may include or be formed of silicon nitride, silicon oxynitride, and/or low-k materials (0065). They teach forming the upper interlayered dielectric layer on the sacrificial layer and the lower interlayered dielectric layer (0103), where since it is also an interlayered dielectric, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also formed the layer of materials such as silicon nitride because such materials are indicated as being suitable for interlayered dielectric layers, indicating that it will be a desirable material for forming the upper interlayered dielectric films. Therefore, in the process of Kang in view of Jiang and Tang the at least one additional layer comprises one or more silicon nitride layers. 
Regarding claims 15-16, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang further teaches that the carbon film can optionally be cured or solidified after deposition (0057). They teach that the during the optional post deposition curing process, the plasma power is in a range of about 100-200 W, where plasma is provided by an RF power supply (0047-0048). Therefore, since the treatment is optional, the first carbon layer can be deposited with no plasma such that the carbon layer will then have high flowability and low etching selectivity as required by claim 15, or alternatively with a plasma treatment within the claimed range so as to provide a weak plasma which will then result in the carbon layer having high flowability and low etching selectivity. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Therefore, since Kang in view of Jiang and Tang suggest either not plasma treating the carbon layer or plasma treating the layer with a power within the claimed range, the resulting film is considered to have high flowability and low etching selectivity as discussed in the 112(b) rejection above.
Regarding claims 18-19, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang further teaches that the carbon film can optionally be cured or solidified after deposition (0057). They teach that the during the optional post deposition curing process, the plasma power is in a range of about 100-500 W, where plasma is provided by an RF power supply (0047-0048). Therefore, when performing the plasma treatment on the second carbon layer it will be provided with a power within the claimed range so as to provide a strong plasma. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).
Regarding claims 21-22, Kang in view of Jiang and Tang suggest the process of instant claim 1. As discussed above for claim 1, Kang in view of Jiang and Tang suggest partially removing the second carbon layer so that it is substantially coplanar with a surface defining a recess opening (Kang Fig. 11), where the deposition-etch-deposition process is used to fill the contact holes, such that the step of partially removing the second carbon layer will result in at least a portion of the second carbon layer remaining within the recess so as to fill with contact holes (along with the first carbon layer) and to provide the planar substrate surface.
Regarding claim 23, Kang in view of Jiang and Tang suggest the process of instant claim 1. Tang further teaches that the etching process includes a hydrogen radical etch (0007). They teach using hydrogen radicals to perform etching (0039), where etching is described as being done in a plasma etch chamber for a reactive plasma etch (0050). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen plasma etching process to partially remove the first and second carbon layers because Tang indicates that such a process is used to etch the carbon films such that it will be expected to successfully remove portions of the carbon films for filling the contact holes. Therefore, the steps of partially removing the first and second carbon layers will comprise plasma etching with hydrogen-containing gases.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Jiang and Tang as applied to claim 1 above, and further in view of Fang, CN 109817571 A.
	The following citations for CN 109817571 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
Regarding claims 2 and 4, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang teaches that as the width between elements continues to shrink, the gap between them gets taller and narrower, making the gap more difficult to fill without the gap fill material getting stuck to create voids and weak seams (0003). Tang teaches that gap fill of carbon-based film using PECVD cannot be used for high quality, void free, single stage gap fill (0034), indicating that voids are formed in a PECVD process.
They do not teach that partially filling the recess comprises forming a void within the recess and below the first carbon layer.
Fang teaches a planarization process method (pg. 1). They teach providing a laminated structure having a plurality of through holes extending downward from an upper surface, using a plug to fill the through holes, where the plug has an overfill portion protruding from an upper surface of the laminated structure, removing the overfilled portion of the plug by etching, removing a portion of the top layer stack of the laminate structure, and planarizing the upper surface of the plug so that the upper surface of the plug is coplanar with the upper surface of the stacked structure remaining (pg. 2 and Fig. 1). They teach that after planarizing the upper surface of the plug, the plug at least seals the upper opening of the through hole (pg. 2 and Fig. 1). They teach that the plug may have a cavity in the through hole, but at least the upper opening of the through hole should be sealed (pg. 7 and Fig. 1). They teach that during the preparation of the three-dimensional memory, the size of the voids in the plug should be controlled, where the plug at least seals an opening portion of the through hole above a first height (pg. 7 and Fig. 4). Therefore, Fang teaches that when forming a plug in a through hole, it is acceptable to have a void in the through hole up to a certain height as long as the plug seals an opening portion of the hole above a certain height.
From the teachings of Jiang, Tang, and Fang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the process can be performed so that there is a recess or void in the contact holes of Kang as long as the opening portion of the holes is sealed because Fang indicates that such a void is acceptable in plugging holes with a material as long as the opening is sealed, Kang desires plugging the contact holes, and Jiang and Tang indicate that such voids are typically formed in PECVD processes due to narrow features such that it will allow the holes to be plugged while also not requiring stringent processing conditions to completely fill the gap. Further, since Tang suggests performing deposition-etch-deposition processes and Fang indicates that size of the void should be controlled to a certain height to ensure that the hole is sealed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed multiple deposition-etch-deposition processes so that the void is below the first carbon film and the second carbon film (i.e. the first and second carbon films provide the sealed portion) or that the first carbon film can be formed to contain a void such that the void will be included in the hole below the upper region of the first carbon film because it will result in providing the plug and sealed surface as desired by Kang while still allowing for acceptable voids in the lower portions of the contact holes. Further, since Fang indicates that the upper surface of the plug is planarized, where the plug remains below the surface, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the plug so that the recess or void remains after the first carbon layer is partially removed because Fang indicates that such a configuration is suitable as long as the surface is sealed.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Jiang and Tang as applied to claim 1 above, and further in view of Thadani, US 2016/0020089 A1 and Chen, US 2013/0210199 A1.
	Regarding claim 3, Kang in view of Jiang and Tang suggest the process of instant claim 1. Kang teaches that the upper interlayered dielectric layer is anisotropically etched using a second mask pattern as an etch mask to form trenches that expose partially a top surface of the lower interlayered dielectric layer (0105 and Fig. 12-13). Jiang teaches that the origin of the flowability may be linked to the presence of hydrogen in the film, in addition to carbon (0035). They teach that the hydrogen is thought to reside as C-H bonds in the film which may aid in the initial flowability (0035). 
	They do not teach that the initial flowability of the first carbon layer is greater than an initial flowability of the second carbon layer. 
	Thadani teaches methods for forming a flowable low-k dielectric layer on a patterned substrate where the film may be a silicon-carbon-oxygen layer (abstract). They teach that a similarly deposited silicon oxide layer may be deposited first to improve the gap fill capabilities (abstract). They teach that alternatively; the flow of a silicon-and-carbon-containing precursor may be reduced during deposition to change the properties from low-k to high strength roughly following the filling of features of the patterned substrate (abstract). They teach forming a flowable low-k dielectric or silicon-carbon-oxygen layer on the substrate where the flow rate of the silicon-and-carbon-containing precursor may be reduced during the formation of the flowable low-k dielectric to beneficially alter the properties of the low-k dielectric film (0019). They teach that early in the film formation, the low-k film is filling narrow features on the patterned substrate and the completed device benefits if the film is flowable but that later in the film formation, the low-k film has already filled the narrow features and the subsequent processing steps (e.g. CMP) benefit if the structural integrity of the film is high (0019). They teach that decreasing the flow rate of the precursor reduces the flowability, increases the dielectric constant and increases the strength or resilience of the low-k dielectric film (0019). Therefore, Thadani teaches depositing a first layer of a film having a higher flowability than a subsequent layer so as to fill the features on the surface with a precursor having good flowability and then to finish filling with a film having other desirable properties.
	Chen teaches depositing low-dielectric constant amorphous carbon that includes carbon and hydrogen atoms, where the carbon:hydrogen ratio ranges from about 10% to 60% hydrogen (0104). They teach that controlling the hydrogen ratio of the amorphous carbon layer is desirable for tuning its respective optical properties, etch selectivity, and chemical mechanical polishing resistance properties (0104). They teach that as the hydrogen content decreases, the etch resistance increase (0104).
	From the teachings of Thadani and Chen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the first carbon film with a higher flowability than the second film because Thadani teaches that it is desirable to use a film having an increased flowability to first fill the narrow features on a substrate and then to use a film having reduced flowability to provide other desirable properties, Jiang indicates that the flowability of the carbon film is due to the presence of hydrogen, Chen teaches that reducing the hydrogen concentration increases etch resistance, and Kang teaches etching through the upper interlayer dielectric to expose the sacrificial carbon layer such that by using an upper layer having improve etch resistance it will prevent the etching process from removing the sacrificial material and over exposing the contact holes to the etching treatment which would over etch the lower interlayer dielectric layer. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Jiang and Tang as applied to claim 1 above, and further in view of Hori, JP 2012-79819 A.
	The citations below for Hori, JP 2012-70819 A are in reference to the machine translation provided by Espacenet.
Regarding claim 10, Kang in view of Jiang and Tang suggest the process of instant claim 1. Jiang further teaches that the RF power supply generates a high RF frequency of 13.56 MHz (0047). They teach that the plasma may be effected by applying RF energy by capacitively-coupled power between the showerhead and the pedestal/substrate (0038). Tang teaches that in a capacitively-coupled plasma reactor, a plasma frequency of 13.56 MHz is used to generate plasma as applied to either a showerhead or the pedestal and 400 kHz is applied to either the showerhead or the pedestal (0065). 
They do not specifically teach using a frequency for the susceptor in depositing a carbon film.
Hori teaches depositing carbon on a substrate having irregularities formed by a trench and a post on a main surface, where the film is formed on at least the side surface and bottom of the trench (0001). They teach depositing the film by a plasma CVD method where a first power generates plasma of the raw material gas of the film and a second power generates plasma of a gas having an etching property with respect to the substrate to cause reaction (0006). They teach that the bias voltage that generates an electric field in the direction perpendicular to the main surface of the substrate is controlled to control the amount of ions reaching the side surface and bottom surface of the trench (0006). They teach that by adjusting the first power, the second power, and bias voltage, the film is selectively grown on at least one side surface and bottom surface of the trench (0011). They teach that a 400 kHz bias voltage is applied to the third power supply device 25, which supplies energy to the susceptor (0019 and Fig. 1). 
From the teachings of Hori and Tang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied an RF bias frequency of 400 kHz to the pedestal/susceptor because Hori teaches that such a frequency is desirably applied to a susceptor for depositing a carbon film in a feature on a substrate where the bias voltage controls that amount of ions reaching the side and bottom walls of the feature and Tang indicates that it is known to use such a frequency for a pedestal in capacitively coupled plasmas, where Jiang teaches depositing the carbon films using capacitively coupled plasma such that it will be expected to provide a suitable frequency for attracting the ions in the plasma to the bottom of the features for deposition. Therefore, in the process of Kang in view of Jiang, Tang, and Hori during PECVD deposition of the carbon films the RF frequency will be within the claimed range and the RF bias frequency on the susceptor will be within the claimed range, where 400 kHz is considered to be within the claimed range. Further, since Hori and Tang suggest using a frequency of 400 kHz it is understood to be an RF frequency as indicated in claim 10. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). As noted above, using RF frequencies meeting the claimed requirements during film deposition is considered to meet the limitations of the claim.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Jiang and Tang as applied to claims 15 and 18 above, and further in view of Liang, US 2018/0330980 A1.
	Regarding claims 17 and 20, Kang in view of Jiang and Tang suggest the processes of instant claims 15 and 18. Jiang teaches curing the carbon layers for the purposes of solidifying the flowable carbon layers (0019). 
	They do not teach the time for curing.
	Liang teaches method for forming and filling trenches in a substrate with a flowable dielectric (abstract). They teach reacting a silicon-containing precursor with an oxygen-based radical precursor and a nitrogen-based radical precursor to form a flowable layer within a trench of a substrate, curing the flowable layer in a plasma chamber, and performing sequentially and repeatedly the deposition process and curing process until the cured flowable layer fills the trench and reaches a predetermined height over a top surface of the trench (0006). They teach performing the second curing process by using a plasma cure for a time of about 10 seconds to about 120 seconds (0043). They teach that the plasma process densifies the film (0039).
	From the teachings of Liang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang in view of Jiang and Tang to have optimized the curing time for the carbon films to be within the claimed range from the overlapping range suggested by Liang because Jiang suggests curing for the purposes of solidification and Liang indicates that a plasma cure time for a flowable film can range from 10-60 seconds for densification such that it will be expected to provide a suitable time frame in which to optimize the plasma curing process. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, the curing time for the first and second carbon films will be optimized to be within the claimed ranges from the overlapping range suggested by Liang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718